Welles, Justice.
Much as I deplore the spirit of innovation, which, for the last two sessions has seemed to govern the counsels of our Legislature on the subject of legal practice and pleading, I will not do them the injustice to believe that they ever intended to countenance such a form of pleading, in a simple action at law, as is here presented. The above statement of matters contained in the complaint is very much abbreviated, and yet enough appears to show that it contains all the ingredients of a bill of discovery. It is sworn to, and consequently the answer would have to be put in under oath; and what is not specially denied, will be deemed admitted. The 142d section of the amended code defines what a complaint shall contain. The second subdivision of that section is as follows: “A statement of the facts constituting the cause of action, in ordinary and concise language, without repetition, and in such a manner as to enable a person of common understanding to know what is intended.”
By a statement of facts constituting the cause of action, is not meant the evidence upon which the recovery is to be had; nor the circumstances in detail, which, when taken together, will justify the conclusion that a wrong has been committed, or that a cause exists for which an action can be maintained. The mode of stating the cause of action heretofore in use in a case like the present, is all that is necessary. It is not true, under the new order of things any more than under the old, that a pleading may contain the evidence or the circumstances of the case in detail.
It never was necessary, in an action for false imprisonment, to set forth in the declaration, the particular instrumentality by which the plaintiff was restrained of his liberty. A large portion of the cases in practice were where the unlawful imprisonment was through or by means of process of some kind issued by courts, and the point of the complaint, the irregularity of the proceedings, or the want of power in the officer granting the process. This want of power might be owing to a great variety of causes in the various cases that arose; and yet I believe the old obnoxious practice was never charged with the absurdity of requiring the plaintiff in any such case to give a history, in his declaration, of the facts and circumstances which he intended to prove *122on the trial. Much less should the reformed practice, which aims to rebuke the prolixity and circumlocution of ancient form and proceedings, be chargeable with the same vice in a fourfold degree. If the complaint or answer is founded upon equitable principles, it would be doubtless proper sometimes to set forth the facts and circumstances much more at length, than is necessary in a case depending, like the present, upon common law principles only. It is a mistake to suppose that the distinction between law and equity is abolished: it is only the distinction of actions that is abolished. The common law remains as much the standard of civil rights as ever, and is the great rule of action for the citizen. Equity is, as it always was, ancillary to the common law, and is never to be invoked excepting where the rules of law are found inadequate to afford such relief as the peculiar circumstances of particular cases demand.
The statement of the cause of action in the complaint will always disclose the character of the action, whether resting upon principles of law or rules in equity, and the pleader should adapt the form or mode of his statement to the class to which the case belongs; taking care, in each case, that it be “ in concise language, without repetition, and in such a manner os to enable a person of common understanding to Tcnow what is intended.”
If, in the present case, the imprisonment complained of was the immediate effect of the act of the jailer, in receiving and detaining in custody the plaintiff, from a deputy sheriff who made the arrest by virtue of an irregular execution issued by the defendant Brown, for and with the approbation of the defendant Jayne, upon an irregular judgment which was afterwards set aside, the imprisonment was, after all the act of the defendants, and should have been so stated at once. The great merit of the new regime is brevity; and it would be a sad commentary upon it, if a rule of construction is adopted involving interminable prolixity and leading to a multitude of issues. I suppose it would be sufficient in this case for the complaint to state, “ that the defendants on &c., at &c., unlawfully seized and took the plaintiff by his body, and compelled him to go from a certain dwelling-house in the town of Urbana, in the county of Steuben, through divers roads and highways, to the common jail in the county of Steuben, and there imprisoned him against his will for the space of ten days, to the great damage of the plaintiff,” and demanding judgment for $1000.
Under such or a similar complaint, the plaintiff could give in evidence all the circumstances stated in the complaint in this case, provided they were competent under any form of stating the case.
I regard the whole frame of the complaint in the present case wrong; *123and if the motion had been made to strike it all out, it would have been granted. The notice of motion, however, is to strike out certain parts, and is not in the alternative; and I can do no more than grant the motion as asked for in the notice. This is done with leave to the plaintiff to amend, and to substitute a new complaint, if he shall be so advised, for the same cause of action; such amendment to be made in twenty-days after service of a copy of the order to be entered upon this decision. Ho costs to either party as against the other. The defendants to have twenty days to answer such amended complaint, in case one is served within the time above limited; and the same time to answer the complaint as it shall stand upon striking out the matters as provided in said order, after the plaintiff shall give notice in writing that he elects not to amend further.